Per Curiam.
This was an action on certain street-grade warrants, wherein the plaintiff sought to hold the city generally liable. It is contended that a provision in the contract, whereby the city agreed that it would duly and without neglect collect the special assessments, made the city generally liable on its failure to do so, and excepted the case from the more recent holdings of this, court, in the German-American Savings Bank v. Spokane, 17 Wash. 315 (49 Pac. 542), and the cases following it;but it is apparent that this provision could not have any such effect, as the improvements were constructed under the assessment plan against the property specially benefited. It was not attempted to construct them at the expense of the city generally.
Affirmed.